Name: Commission Regulation (EEC) No 483/84 of 24 February 1984 amending for the eighth time Regulation (EEC) No 2192/82 laying down detailed rules for the application of special measures for peas and field beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 2. 84 Official Journal of the European Communities No L 54/ 17 COMMISSION REGULATION (EEC) No 483/84 of 24 February 1984 amending for the eighth time Regulation (EEC) No 2192/82 laying down detailed rules for the application of special measures for peas and field beans Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regula ­ tion (EEC) No 1577/83 (2), and in particular Article 3 (7) thereof, Whereas Article 22 (2) of Regulation (EEC) No 2192/83 (3), as last amended by Regulation (EEC) No 1956/83 (4), fixes the amount of security to be lodged where an application for aid is made before anappli ­ cation to place products under supervision ; whereas, in view of price movements on the world market and the level of aid fixed in recent months, the amount of the security should be increased ; HAS ADOPTED THIS REGULATION : Article 1 In Article 22 (2) of Regulation (EEC) No 2192/92, *2,0 ECU per 100 kilograms' is hereby replaced by '3,5 ECU per 100 kilograms'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 February 1984. For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 162, 12 . 6 . 1982, p. 28 . O OJ No L 163, 22. 6 . 1983, p. 18 . 0 OJ No L 233, 7 . 8 . 1982, p. 5 . (4) OJ No L 192, 16 . 7 . 1983, p. 26.